DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US Patent Pub. 2017/0127675) in view of Teevin et al. (US Patent 2019/0274314).
Brown et al. disclose a composition with biocidal properties as well as methods for controlling pest with said composition (ABSTRACT).  Brown et al. disclose the composition may be in the form of a lotion ([0033]).  Brown et al. disclose the composition may be used topically for dogs and cats ([0036]).  Brown et al. disclose the composition comprises environmentally safe compounds in a concentration of from about 0.1% to about 10%, about 1% to about 20%, about 5% to 50%, about 25% to about 75% and/or about 60% to about 100%; wherein the environmentally safe compounds include cedar oil, rosemary oil, thyme oil, isopropyl myristate, decanoic acid, dodecanoic (lauric) acid, water, vanillin, lecithin and triethyl citrate ([0046]).  
Brown et al. differs from the instant claims insofar as they do not disclose sunflower oil.
Teevin et al. disclose insecticidal compositions (ABSTRACT).  Teevin et al. disclose compositions comprising sunflower oil ([0039]).
It is prima facie obviousness to select a known material based on its suitability for its intended use.  Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function.  MPEP 2144.07.  Therefore, it would obvious to have used sunflower oil in the composition of Brown since it is known for insecticidal compositions.

The prior art differs from the instant claims insofar as it does not disclose the particular endpoints recited therein. It is well-settled, however, that even a slight overlap in range establishes a prima facie case of obviousness.  Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 17/551719 in view of Brown et al. It in case the claims are directed to a topical insect repellent composition.  The instant claims comprise cedarwood oil, rosemary oil, and thyme oil and the inert ingredients include sunflower oil, isopropyl myristate, decanoic acid , lauric acid, water, vanillin, lecitin and triethyl citrate.
Brown et al.  disclose a composition with biocidal properties as well as methods for controlling pest with said composition (ABSTRACT).  Brown et al. disclose the composition may be in the form of a lotion ([0033]).  Brown et al. disclose the composition may be used topically for dogs and cats ([0036]).  Brown et al. disclose the composition comprises environmentally safe compounds in a concentration of from about 0.1% to about 10%, about 1% to about 20%, about 5% to 50%, about 25% to about 75% and/or about 60% to about 100%; wherein the environmentally safe compounds include cedar oil, rosemary oil, thyme oil, isopropyl myristate, decanoic acid, dodecanoic (lauric) acid, water, vanillin, lecithin and triethyl citrate ([0046]).
It would have been obvious to have varied the components of the formulations since they are known pest control formulation components.  
This is a provisional nonstatutory double patenting rejection.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612